DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments to the claims and arguments filed on August 8, 2022 have been received and entered. Claims 1 and 2 have been amended, while claim 12 has been canceled. Claims 21 and 22 are newly added.  Claims 1-11, 13-21 and 22 are under consideration. 

Election/Restrictions
Applicant’s election of claims 1-3, 7-8, 10, 12-15 (group I) in the reply filed on December 4, 2020 was acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Upon further consideration restriction requirement between invention of group I and II were withdrawn and all the withdrawn claims 4-6, 9, 1, 16-20 were rejoined with the elected invention. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
Withdrawn-Claim Rejections - 35 USC § 102
Claims 1-11, 16-17 remain were rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Murphy et al (USPGPUB 20140017782, dated 1/16/2014, EFD 07/21/2003) as evidenced by Murphy (USP 6596541, dated 07/22/2003). Applicants’ cancellation of claim renders their rejections moot. In view of Applicants’ amendment of base claim 1, introducing the limitation of claim 12 , the previous rejection is rendered moot and hereby withdrawn. The claims are however subject to new rejections over the prior art of record, as set forth below.

Maintained & New-Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11, 13, 15-18, 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USPGPUB 20140017782, dated 1/16/2014, EFD 07/21/2003)/Murphy (USP 6596541, dated 07/22/2003), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record), Tanamachi et al. (W02007/117410, IDS).  
Claim interpretation: absent any specific definition of the term truncated mouse JC intron, the term is interpreted as chimeric JC intron comprising presence of a single nucleotides of human origin at the instantly recited human/mouse chimeric J/C intron is structurally and/or functionally indistinguishable from the corresponding single nucleotide of "mouse origin"
With respect to claims 1-3, 7, 10, Murphy et al teach a hybridoma or a CHO cell comprising a light chain immunoglobulin locus comprising a human light chain variable region (VJ) and a mouse light chain constant region and wherein the light chain immunoglobulin locus is a kappa light chain locus, wherein the light chain immunoglobulin locus is an endogenous light chain immunoglobulin locus and  wherein the mouse expresses an antibody having a light chain encoded by the light chain immunoglobulin locus (see claims 1-3, 6-9 and 10 of ‘782).
 It is relevant to note that Murphy et al teach creating the human variable/mouse constant monoclonal antibody by performing the equivalent variable region substitutions on kappa light chain loci and breeding all three hybrid loci to homozygocity together in the same mouse. region such that the mouse produces a serum containing an antibody comprising The resultant transgenic mouse will have a genome comprising entirely human heavy and kappa light chain variable gene loci operably linked to entirely endogenous mouse constant a human variable region and a mouse constant region in response to antigenic stimulation. Such a mouse may then be used as a source of DNA encoding the variable regions of human antibodies and DNA encoding the variable regions of the heavy and light chains of the antibody is operably linked to DNA encoding the human heavy and light chain constant regions in cells of said mouse, which are capable of expressing active antibodies meeting the limitation as disclosed in alternative interpretation discussed supra (see para. 105).
With respect to claim 4-6, 9 and 16, Murphy et al teach that the hybridoma or Cho cells further comprises a heavy chain immunoglobulin locus comprising a human heavy chain variable region gene segment (human VH, DH, JH) operably linked to mouse constant region gene segment and wherein the mouse expresses an antibody having a kappa light chain encoded by the kappa light chain immunoglobulin locus and a heavy chain encoded by the heavy chain immunoglobulin locus (see claims 11-20 of ‘782 and figure 4). It is relevant to note that Murphy discloses “the resultant hybrid immunoglobulin loci will undergo the natural process of rearrangements during B-cell development to produce the hybrid antibodies.” Thus, B cells or hybridoma obtained or made from the transgenic mouse would produces a hybrid antibody that comprises a human heavy chain variable region encoded by the rearranged human  immunoglobulin heavy chain variable region gene, a mouse heavy chain constant region encoded by the mouse heavy chain constant region gene, a human kappa chain variable region encoded by the rearranged human immunoglobulin kappa chain variable region gene, and a mouse kappa chain constant region encoded by the mouse kappa chain constant region gene (see para. 76 and 90). 
Regarding claims 8-9 11, Murphy et al teach there is a direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact. For example, the murine immunoglobulin heavy chain intronic enhancer, Em, has been shown to be critical for V-D-J recombination as well as heavy chain gene expression during the early stages of B cell development (see para. 92). It is relevant to note that Murphy emphasizes given the critical functions of the transcriptional control elements, it is desirable to maintain these sequences intact (see para. 92). Further direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci suggest that cell from the mouse is nonfunctional to express endogenous mouse IgH and Ig Kappa chain.
With respect to claims 17, Murphy et al teach creating the human variable/mouse constant monoclonal antibody by performing the equivalent variable region substitutions on kappa light chain loci and breeding all three hybrid loci to homozygocity together in the same mouse. The resultant transgenic mouse will have a genome comprising entirely human heavy and kappa light chain variable gene loci operably linked to entirely endogenous mouse constant region such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation. Such a mouse may then be used as a source of DNA encoding the variable regions of human antibodies and DNA encoding the variable regions of the heavy and light chains of the antibody is operably linked to DNA encoding the human heavy and light chain constant regions in cells, such as a CHO cells, which are capable of expressing active antibodies (see para. 105). In a preferred embodiment, Murphy et al teach hybridoma cells made from transgenic mice comprising some or all of the human variable region immunoglobulin loci that are used as a source of DNA encoding the human variable regions (see para. 105). 
However, combination of references does not teach (i)  IgH/K JC intronic DNA comprises mouse intronic DNA or the truncated mouse IgH/K J 15C intron is less than 2 kb (see claim 185)  and (ii) Chimeric immunoglobulin kappa locus comprising in 5' to 3' transcriptional order said unrearranged human kappa variable region gene segments, a truncated human IgH/k JC intron, a truncated mouse IgH/k JC intron, and said mouse heavy/kappa constant region comprising said endogenous mouse heavy/ kappa C gene segment. 
Aguilera teaches that Ig heavy/light chain enhancer in the intron separating the JH region and the Cμ exons in mice (p. 3689, col. I). It is further disclosed that that the identified enhancer is typically about 1 kb or less from the 3' J gene segment (see 1 kb scale bar, figure 1A).  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

However, combination of references does not teach intronic DNA comprises mouse JC intronic DNA comprising human DNA and truncated mouse JC intron.
Tanamachi discloses the concept of mouse/human chimeric DNA junction. It is noted that the human/mouse chimeric DNA junction of Tanamachi et al. contains a ~400 bp human DNA downstream and contiguous with the 3' end of human JH6 and the entire mouse J/C intron, generating a J/C intron (see figure 1) (limitation of claim 9, 18, 21-22). Tanamachi explicitly describe transgenes which include the host murine constant region of the locus are advantageous because the expression of human Ig variable regions linked to host animal constant regions is thought to allow for improved trafficking and development of B cells and antibodies in vivo (see figure 2page 17, lines 2-32). The kappa light chain construct described in Tanamachi comprises, in 5' to 3' direction: a plurality of human VK regions, a plurality of human JK segments, a JK enhancer from a mouse host, and a CK coding region from a mouse host (see page 6, paragraph 2).  Tanamachi continue to teach in a preferred embodiment that the invention provides a transgene construct which comprises, in 5' to 3' direction, a plurality of human VH regions, a plurality of human D segments, a plurality of human JH segments, a mouse J-mu enhancer, a mouse mu switch region and a mouse mu constant region, wherein the transgene contact, when integrated into a mouse genome, undergoes trans-switching with an endogenous mouse gamma constant region such that chimeric antibodies comprising human V regions and mouse constant regions (see page 5, lines 24-30). Tanamachi further discloses ligating the. .fragment, containing the mouse J-mu enhancer, mouse mu switch region and all of the mouse mu coding regions.. . into [a restriction] site 3' of the human VDJ region (see page 5, lines 24-30, 27, lines 31 to page 28, line 1) (limitation of claims). Tanamachi  disclose that the mouse of the invention comprises, in 5' to 3' direction, a plurality of human Vh regions, a plurality of human D segments, a plurality of human JH segments, a mouse J-mu enhancer, a mouse p switch region and a mouse p constant region, wherein the transgene construct, when integrated into a mouse genome, undergoes trans-switching with an endogenous mouse  constant region such that chimeric antibodies comprising human V regions and mouse constant regions of IgM and IgG isotype are produced in the mouse as required by the claims (see page 11, lines 4-10) .  Regarding claims 10, 16, it is relevant to note that Murphy et al teach isolating spleen cell from the mouse exposed to an antigen to produce hybridoma cells expressing an antigen specific (see claims 10, 16 and Col. 7, lines 57-58). Tanamachi also disclose isolating B cells from the transgenic mouse to produce antibodies (see page 19, lines 31-32, page 20, lines 2-3, lines 27-28) (limitation of claim 10). Tanamachi continue to teach B cells from the spleen of the mouse is isolated and fused to appropriate immortalized cells in culture to produce a hybridoma cells (see page 20, lines 7-12).  Tanamachi further teaches isolating nucleic acid encoding the chimeric antibody (human variable gene and mouse constant region) from animal or B-cell and replacing nucleic acid encoding the mouse Ig constant region with nucleic acid encoding a human Ig constant region to thereby convert the chimeric antibody to a human antibody and expressing the human antibody (see page 25-32) (limitation of claims 10, 16). 
Tanamachi et al teach isolating B cells from the transgenic mouse (see page 19, lines 31, page 2028-30) and monoclonal antibodies can be prepared and selected by one of a variety of suitable methods known in the art including, but not limited to hybridoma generation (see page 20, line 1). It is further disclosed that the hybridomas producing chimeric monoclonal antibodies of the invention are generated. It is further disclosed that the hybridomas,is produced from splenocytes and/or lymph node cells from immunized mice can be isolated and fused to an appropriate immortalized cell line, such as a mouse myeloma cell line (see page 20, lines 1-15).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the mouse of Murphy by substituting the human IgH/K 3 '-end J region and moue JC intron cloning junction with a human IgH/K 3 '- J region gene segment and mouse J/C intron cloning junction of Tanamachi et al, to produce human/mouse chimeric J/C intron, with a reasonable expectation of success, and such would be obvious modification to generate chimeric J/C intron so as to join human IgH/K VDJ/VJ region gene segments to a mouse J/C intron comprising the mouse enhancer, and mouse IgH/K constant region gene segments as evident from the teaching of Tanamachi to use said mouse to isolate  nucleic acid encoding human IgH/K or B cell comprising nucleic acid encoding human IgH/K  with a reasonable expectation of success, at the time of the instant invention, as instantly claimed. Said modification amounting to combining prior art elements according to known methods to yield predictable results. It is relevant to note that because the inserted human IgH variable region gene segments are in a position previously occupied by the mouse variable region sequences one of ordinary skill in the art would conclude that prior art of Murphy encompasses inactivation of mouse endogenous IgH/K variable region DNA such that only human IgH /K variable domains expressed from the immunoglobulin locus. Further, even though IgK JC intron comprising a kappa chain locus enhancer and 782bp of mouse IgK intron DNA upstream of the enhancer is not explicitly disclosed in prior art absent evidence of any unexpected phenotype resulting from the limitation of a chimeric junction, it would be an obvious feature optimization for initiation of recombination and expression for the hybrid Ig locus and rational design choice to in view of teaching of Murphy, Tanamachi and accession number. Given that claim as such do not recite any specific length of truncation of mouse JC intron, the limitation of chimeric J/C intron broadly comprise a single or few nucleotides of human J/C intron origin and remaining JC intron comprises JC intron lacking first few nucleotides. A person of ordinary skill in the art reviewing the teaching of Murphy and Tanamachi would have concluded that so long as the junction does not interrupt functional intron sequences (e.g., splice sites or regulatory elements, such as the enhancer), the choice of where to place the chimeric junction within the intron is again only a matter of convenience. It would have been further obvious to one of ordinary skill in the art reviewing the teaching of prior art to place chimeric junction anywhere within the intron as long as the junction does not disrupt the regulatory sequence. One of skill in the art would have been expected to have a reasonable expectation of success in producing homozygous transgenic mouse using site specific replacement of human Ig heavy chain locus in mouse endogenous Ig locus between the 3' end of J gene segments and Cmu regions because prior art successfully reported targeted strategy to produce transgenic mouse as reported by Murphy, while Tanamachi reported immunoglobulin chains could effectively expressed from constructs that link variable and constant region sequences from mouse and human sources via a chimeric J/C intron, in mouse cells and engineered cells injected in mice (see Tanamachi) to produce a mouse that expresses a human variable region and a mouse constant region in response to antigenic stimulation to use B-cell or hybridoma derived therefrom expressing nucleic acid encoding said human IgH/K chain variable region. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).


Claims 1-11, 13-19 and 20 remain  rejected and claims 21-22 are newly rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USPGPUB 20140017782, EFD 07/21/2003 or USP 8791323, EFD 07/21/2003), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record), Tanamachi et al. (W02007/117410, IDS), Adam (Genomics. 2005 December; 86 (6):753-8), Retter et al (J Immunol 2007; 179:2419-2427) and Ravetch et al (Cell, 1981, 27 583-591) as evidenced by NCBI Accession No. (AJ851868, 2007, X97051, 2006 and L800401, dated 2003, IDS). 
Claim interpretation: The transitional term "comprising", here which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements, therefore recitation of truncated mouse Igk JC intron comprises 782 bp of mouse intronic DNA is interpreted as more than 782bp but less than full length mouse JC intronPage 15 of 43. (See MPEP 2111.03). 
With respect to claims 1-3, 7, 10, Murphy et al teach a hybridoma or a CHO cell comprising a light chain immunoglobulin locus comprising a human light chain variable region (VJ) and a mouse light chain constant region and wherein the light chain immunoglobulin locus is a kappa light chain locus, wherein the light chain immunoglobulin locus is an endogenous light chain immunoglobulin locus and  wherein the mouse expresses an antibody having a light chain encoded by the light chain immunoglobulin locus (see claims 1-3, 6-9 and 10 of ‘782). It is further disclosed that "DNA encoding the variable regions of the heavy and light chains of the antibody ... in cells, such as a CHO cells, which are capable of expressing active antibodies" (col. 23, 1. 14 to col. 24, lines 1-7, para. 105 of 782).
With respect to claim 4-6, 9 and 16, Murphy et al teach that the hybridoma or Cho cells further comprises a heavy chain immunoglobulin locus comprising a human heavy chain variable region gene segment (human VH, DH, JH) operably linked to mouse constant region gene segment and wherein the mouse expresses an antibody having a kappa light chain encoded by the kappa light chain immunoglobulin locus and a heavy chain encoded by the heavy chain immunoglobulin locus (see claims 11-20 of ‘782 and figure 4). It is relevant to note that Murphy discloses “the resultant hybrid immunoglobulin loci will undergo the natural process of rearrangements during B-cell development to produce the hybrid antibodies.” Thus, B cells or hybridoma obtained or made from the transgenic mouse would produces a hybrid antibody that comprises a human heavy chain variable region encoded by the rearranged human  immuno-globulin heavy chain variable region gene, a mouse heavy chain constant region encoded by the mouse heavy chain constant region gene, a human kappa chain variable region encoded by the rearranged human immunoglobulin kappa chain variable region gene, and a mouse kappa chain constant region encoded by the mouse kappa chain constant region gene (see para. 76 and 90). 
Regarding claims 8-9 11, Murphy et al teach there is a direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact. For example, the murine immunoglobulin heavy chain intronic enhancer, Emu, has been shown to be critical for V-D-J recombination as well as heavy chain gene expression during the early stages of B cell development (see para. 92). It is relevant to note that Murphy emphasizes given the critical functions of the transcriptional control elements, it is desirable to maintain these sequences intact (see para. 92). Further direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci suggest that cell from the mouse is nonfunctional to express endogenous mouse IgH and Ig Kappa chain.
With respect to claims 17, Murphy et al teach creating the human variable/mouse constant monoclonal antibody by performing the equivalent variable region substitutions on kappa light chain loci and breeding all three hybrid loci to homozygocity together in the same mouse. The resultant transgenic mouse will have a genome comprising entirely human heavy and kappa light chain variable gene loci operably linked to entirely endogenous mouse constant region such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation. Such a mouse may then be used as a source of DNA encoding the variable regions of human antibodies and DNA encoding the variable regions of the heavy and light chains of the antibody is operably linked to DNA encoding the human heavy and light chain constant regions in cells, such as a CHO cells, which are capable of expressing active antibodies (see para. 105). In a preferred embodiment, Murphy et al teach hybridoma cells made from transgenic mice comprising some or all of the human variable region immunoglobulin loci that are used as a source of DNA encoding the human variable regions (see para. 105).
This is further evidenced by the teaching of Stevens who reported that the antibodies produced by mice possess mouse constant regions, … have developed high-throughput methods for the joining of desired variable regions to human constant regions of any type, and the subsequent insertion into mammalian production lines to create fully-human antibodies (see page 74).

    PNG
    media_image2.png
    279
    408
    media_image2.png
    Greyscale

Stevens discloses a method that employs to remove the ~3 megabase murine variable genomic sequences at the heavy and kappa light chain lg loci in mouse ES cells, followed by the stepwise insertion of the umearranged human heavy and kappa light chain variable genomic loci, or~ 1 megabase of genomic DNA of the human heavy chain locus and 0.5 megabase of the human kappa light chain locus (see page 74), Figure 2) (limitation of claim 1, 4-5, 9, 12, 18). 
 Regarding claims 8, 11-19, Stevens essentially disclose that the entire hu an Ig heavy and kappa light chain variable repertoire has been integrated into ES cells. The resulting genomic loci are stable throughout multiple generations of mice and have been shown to be used productively, generating antibodies of diverse fully-human variable sequences. High affinity therapeutic antibodies have been generated to many different antigens utilizing standard hybridoma and cloning techniques, further highlighting the speed and efficiency (see page 74). It is disclosed that the antibodies produced by the mice possess mouse constant regions, …. have developed high-throughput methods for the joining of desired variable regions to human constant regions of any type, and the subsequent insertion into mammalian production lines to create fully-human antibodies (see page 74).
However, combination of references does not teach (i)  IgH JC intronic DNA comprises mouse 129 strain JC intronic DNA or the truncated mouse IgH HC intron is less than 2 kb (see claim 18 and 19)  and (ii) Chimeric immunoglobulin kappa locus comprising in 5' to 3' transcriptional order said unrearranged human kappa variable region gene segments, a truncated human IgH/k JC intron, a truncated mouse IgH/k JC intron, and said mouse heavy/kappa constant region comprising said endogenous mouse heavy/ kappa C gene segment. 
Aguilera teaches that Ig heavy/light chain enhancer in the intron separating the JH region and the Cμ exons in mice (p. 3689, col. I). It is further disclosed that that the identified enhancer is typically about 1 kb or less from the 3' J gene segment (see 1 kb scale bar, figure 1A).  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

However, combination of references does not teach intronic DNA comprises mouse 129 strain JC intronic DNA comprising human DNA and truncated mouse JC intron.
Prior to instant invention, maintaining the performance of the ES cell clones through multiple rounds of manipulation without the need to test the germ line potential of the ES cell line from C57BL/6N and 129 strain embryonic stem cells for mouse genetic resources were available for use. Adams et al reported that gene-targeting experiments in mice are routinely performed in 129Sv-derived embryonic stem (ES) ceil lines, which are generally considered to be more reliable at colonizing the germ line than ES cells derived from' other strains. It is disclosed that the efficiency of recombination is affected by many factors, including the isogenicity and the length of homologous sequence of the targeting vector and the location of the target locus. Adams et al teaches double-end sequencing and mapping of 84,507 bacterial artificial chromosomes (BACs) generated from AB2.2 ES cell DNA (that have aligned these BACs against the mouse genome and displayed them on the Ensembl genome browser. Adams explicitly discloses that these BAC resources can be used for the rapid construction of targeting vectors via recombining. Furthermore, Adams show that targeting vectors containing DNA recombineered from this BAC library can be used to target genes efficiently in several 129-derived ES cell lines (See abstract). The chimeric JC intron disclosed in Murphy would implicitly comprise a truncated human JC intron and a truncated mouse JC intron as evident from Retter (figure 1, NCBI accession no AJ851868) and Ravectch (see figure 10) who reported the sequence for mouse and human IgH variable region respectively would conclude that the first 12 nucleotide of mouse and human JC intron sequences that are immediately downstream of their respective 3’JH gene segment are identical. Therefore, absent of any specific length of truncated mouse JC intron in the claims, the JC intron disclosed in Murphy must necessarily contain first few nucleotides or 12 nucleotide that is same as human JC intron followed by remaining truncated mouse JC intron meeting the limitation of the broad claim. GenBank IgK JC is the GenBank entry for the mouse Ig kappa germline sequence that contains the J-C intronic region and flanking sequences. The annotation of the sequence indicates that the mouse JC intron spans bases 2101 to 4619, and the mouse intronic enhancer in the JC intron is within bases 3888 to 4100 (annotated as the “DNase I hypersensitivity region’). Thus, GenBank IgK JC discloses that the distance between the 3’ most J kappa gene segment and the mouse intronic enhancer region is less than 2 kb (i.e., 1787 bp). Additionally, GenBank IgK JC discloses that the span of nucleotides including the mouse intronic enhancer region (bases 3888 to 4100) and the rest of the mouse JC intron 3’ of the enhancer (4101 to 4619) combined is 731 bp in length.
 Tanamachi further discloses the concept of mouse/human chimeric DNA junction. It is noted that the human/mouse chimeric DNA junction of Tanamachi et al. contains a ~400 bp human DNA downstream and contiguous with the 3' end of human JH6 and the entire mouse J/C intron, generating a J/C intron (see figure 1) (limitation of claim 9, 21-22). Tanamachi explicitly describe transgenes which include the host murine constant region of the locus are advantageous because the expression of human Ig variable regions linked to host animal constant regions is thought to allow for improved trafficking and development of B cells and antibodies in vivo (see figure 2page 17, lines 2-32). The kappa light chain construct described in Tanamachi comprises, in 5' to 3' direction: a plurality of human VK regions, a plurality of human JK segments, a JK enhancer from a mouse host, and a CK coding region from a mouse host (see page 6, paragraph 2).  Tanamachi continue to teach in a preferred embodiment that the invention provides a transgene construct which comprises, in 5' to 3' direction, a plurality of human VH regions, a plurality of human D segments, a plurality of human JH segments, a mouse J-mu enhancer, a mouse mu switch region and a mouse mu constant region, wherein the transgene contact, when integrated into a mouse genome, undergoes trans-switching with an endogenous mouse gamma constant region such that chimeric antibodies comprising human V regions and mouse constant regions (see page 5, lines 24-30). Tanamachi further discloses ligating the. .fragment, containing the mouse J-mu enhancer, mouse mu switch region and all of the mouse mu coding regions.. . into [a restriction] site 3' of the human VDJ region (see page 5, lines 24-30, 27, lines 31 to page 28, line 1) (limitation of claims). Tanamachi  disclose that the mouse of the invention comprises, in 5' to 3' direction, a plurality of human Vh regions, a plurality of human D segments, a plurality of human JH segments, a mouse J-mu enhancer, a mouse p switch region and a mouse p constant region, wherein the transgene construct, when integrated into a mouse genome, undergoes trans-switching with an endogenous mouse  constant region such that chimeric antibodies comprising human V regions and mouse constant regions of IgM and IgG isotype are produced in the mouse as required by the claims (see page 11, lines 4-10) .  Regarding claims 10, 16, it is relevant to note that Murphy et al teach isolating spleen cell from the mouse exposed to an antigen to produce hybridoma cells expressing an antigen specific (see claims 10, 16 and Col. 7, lines 57-58). Tanamachi also disclose isolating B cells from the transgenic mouse to produce antibodies (see page 19, lines 31-32, page 20, lines 2-3, lines 27-28) (limitation of claim 10). Tanamachi continue to teach B cells from the spleen of the mouse is isolated and fused to appropriate immortalized cells in culture to produce a hybridoma cells (see page 20, lines 7-12).  Tanamachi further teaches isolating nucleic acid encoding the chimeric antibody (human variable gene and mouse constant region) from animal or B-cell and replacing nucleic acid encoding the mouse Ig constant region with nucleic acid encoding a human Ig constant region to thereby convert the chimeric antibody to a human antibody and expressing the human antibody (see page 25-32) (limitation of claims 10, 16). 
Tanamachi et al teach isolating B cells from the transgenic mouse (see page 19, lines 31, page 2028-30) and monoclonal antibodies can be prepared and selected by one of a variety of suitable methods known in the art including, but not limited to hybridoma generation (see page 20, line 1). It is further disclosed that the hybridomas producing chimeric monoclonal antibodies of the invention are generated. It is further disclosed that the hybridomas,is produced from splenocytes and/or lymph node cells from immunized mice can be isolated and fused to an appropriate immortalized cell line, such as a mouse myeloma cell line (see page 20, lines 1-15).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the mouse of Murphy by substituting the human IgH 3 '-end J region and moue JC intron cloning junction with a human IgH/K 3 '- J region gene segment and mouse J/C intron cloning junction of Tanamachi et al, to produce human/mouse chimeric J/C intron, with a reasonable expectation of success, and such would be obvious modification to generate chimeric J/C intron so as to join human IgH/K VDJ/VJ region gene segments to a mouse J/C intron comprising the mouse enhancer, and mouse IgH/K constant region gene segments as evident from the teaching of Tanamachi to use said mouse to isolate  nucleic acid encoding human IgH/K or B cell comprising nucleic acid encoding human IgH/K  with a reasonable expectation of success, at the time of the instant invention, as instantly claimed. Said modification amounting to combining prior art elements according to known methods to yield predictable results. It is relevant to note that because the inserted human IgH variable region gene segments are in a position previously occupied by the mouse variable region sequences one of ordinary skill in the art would conclude that prior art of Murphy encompasses inactivation of mouse endogenous IgH/K variable region DNA such that only human IgH /K variable domains expressed from the immunoglobulin locus. Further, even though IgK JC intron comprising a kappa chain locus enhancer and 782bp of mouse IgK intron DNA upstream of the enhancer is not explicitly disclosed in prior art absent evidence of any unexpected phenotype resulting from the limitation of a chimeric junction, it would be an obvious feature optimization for initiation of recombination and expression for the hybrid Ig locus and rational design choice to in view of teaching of Murphy, Tanamachi and accession number. Given that claim as such do not recite any specific length of truncation of mouse JC intron, the limitation of chimeric J/C intron broadly comprise few nucleotides of human J/C intron origin and remaining JC intron comprises JC intron lacking first few nucleotides. A person of ordinary skill in the art reviewing the teaching of Murphy and Tanamachi would have concluded that so long as the junction does not interrupt functional intron sequences (e.g., splice sites or regulatory elements, such as the enhancer), the choice of where to place the chimeric junction within the intron is again only a matter of convenience. It would have been further obvious to one of ordinary skill in the art reviewing the teaching of prior art to place chimeric junction anywhere within the intron as long as the junction does not disrupt the regulatory sequence. One of skill in the art would have been expected to have a reasonable expectation of success in producing homozygous transgenic mouse using site specific replacement of human Ig heavy chain locus in mouse endogenous Ig locus between the 3' end of J gene segments and Cmu regions because prior art successfully reported targeted strategy to produce transgenic mouse as reported by Murphy, while Tanamachi reported immunoglobulin chains could effectively expressed from constructs that link variable and constant region sequences from mouse and human sources via a chimeric J/C intron, in mouse cells and engineered cells injected in mice (see Tanamachi) to produce a mouse that expresses a human variable region and a mouse constant region in response to antigenic stimulation to use B-cell or hybridoma derived therefrom expressing nucleic acid encoding said human IgH/K chain variable region. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Response to arguments
To the extent that Applicants’ arguments are pertinent to the standing rejection of claim 1, and the new rejections, they are addressed as follows:
Applicant disagree with the rejection arguing that cited reference fails to teach the limitation of “a chimeric immunoglobulin kappa locus comprising human variable region Vk and Jk gene segments, said locus comprising a rearranged human VkJ« gene operably linked to a mouse kappa chain constant region gene”.  Applicant argues that cited art is not enabling as of effective filing date of the instant application. Applicant in part rely on the file history of now abandoned patent application pf ‘782 to support the argument. Applicant further isolated cells of claim 10 being a B cell or a hybridoma is not anticipated by B cell or hybridoma (see pages 8-13 of the applicant’s arguments). Applicant's arguments have been fully considered, but is not persuasive. 
In response, it is noted that Murphy et al teach an ES cell, a hybridoma or a CHO cells (claim 10) comprising a kappa light chain immunoglobulin locus comprising a human kappa chain variable region and a non-human(mouse) kappa light chain constant region at endogenous kappa light chain locus (see claim 3, 8). It is emphasized that the ES cell, the hybridoma and the CHO cells disclosed in the Murphy are all isolated cells, therefore meets the claim limitations. Further, claims in Murphy also disclose cell produces an antibody that comprises a human light chain variable region and a mouse light chain constant region (see claim 7). Applicant has additionally cited reference of Murphy (‘541) that is related to application ‘782 further supports the teaching by disclosing mouse with reverse chimeric immunoglobulin loci comprising unrearranged human variable region gene segments and host constant regions in their genome, where B cells of the rodent are capable of producing chimeric antibodies. Murphy (541) provides that such a mouse can be produced, e.g., by “replacement of the mouse variable region genes with their human counterparts” (column 24, lines 5-8). Murphy discloses “large scale replacement of the entire variable gene encoding segments with human genes” (column 23, lines. 61-62) and unrearranged human immunoglobulin Vk and Jk gene segments replace endogenous mouse immunoglobulin V« and Jk gene segments: “the mouse kappa light chain variable region locus is replaced, in whole or in part, with a human kappa light chain variable region locus” (col. 8, lines 1-  4). Additionally, the cited art discloses a mouse immunoglobulin heavy chain locus modified so it includes “a large human insert spanning from several V gene segments through the entire DJ region” (col 10, lines 1-3). It is further disclosed that mouse produces...an
antibody comprising a human variable region and a mouse constant region” (column 27, lines. 12-14). It is further disclosed that the chimeric locus is formed at a human/mouse chimeric junction so that “all of the sequences necessary for proper transcription, recombination, and/or class switching. ..remain intact” (column 24, lines. 32-35) and “[t]he resultant hybrid immunoglobulin loci will undergo the natural process of rearrangements during B-cell development to produce the hybrid antibodies” (col. 24, lines 6-8). Thus, Murphy discloses a transgenic mouse comprising human kappa variable region gene segments and mouse constant region gene segments, where the mouse is capable of producing reverse chimeric antibodies. Thus, the mouse comprises a cell (e.g., a B-cell) that comprises a rearranged human V«J« gene operably linked to a mouse kappa chain constant region gene generated by the rearrangement of unrearranged human immunoglobulin V« and Jk gene segments that operatively replace endogenous mouse immunoglobulin kappa V and J gene segments. Additionally, Murphy discloses that “DNA encoding the variable regions of the heavy and light chains of the antibody (produced by the provided mouse) is operably linked to DNA encoding the human heavy and light chain constant regions in cells, such as a CHO cells, which are capable of expressing active antibodies” (col. 27, 1. 14 to col. 28, line 3). As such, the CHO cells would be expressing a rearranged human V«J« gene encoding an Ig light chain polypeptide and a rearranged VDJ gene encoding an Ig heavy chain polypeptide. Murphy further discloses “hybridomas made from transgenic mice comprising some or all of the human variable region immunoglobulin loci” (col.. 28, lines 7-9). In fact, claims in Murphy (US 8791323, art of record) that is related to cited art of Murphy (‘782) teach a method of producing a human antibody, said method comprising (a) providing a genetically modified mouse having a genome comprising human heavy chain immunoglobulin V, D, and J gene segments and human light chain immunoglobulin V and J gene segments, wherein the human heavy chain V, D, and J gene segments and human light chain V and J gene segments replace mouse endogenous heavy and light chain immunoglobulin variable region gene segments at the endogenous mouse heavy and light chain immunoglobulin variable region gene segment loci, and the human heavy chain V, D, and J gene segments and human light chain V and J gene segments are linked to the endogenous mouse heavy and light chain immunoglobulin constant region gene loci to form hybrid heavy chain locus and a hybrid light heavy chain locus, wherein the human heavy chain V, D, and J gene segments and the human light chain V and J gene segments are present in the germline of the mouse, whereby the hybrid heavy chain locus and hybrid light chain locus rearrange during B-cell development such that the mouse produces a serum containing a hybrid antibody comprising human heavy and light chain immunoglobulin variable regions and heavy and light chain immunoglobulin constant regions in response to antigenic stimulation, wherein the heavy and light chain immunoglobulin constant regions are endogenous mouse heavy and light chain constant regions; (b) stimulating an immune response the genetically modified mouse by administering an antigen to the genetically modified mouse; (c) preparing a hybridoma expressing the hybrid antibody from the
genetically modified mouse stimulated with the antigen in step (b); (d) isolating DNA encoding the human heavy and light chain immunoglobulin variable regions of the hybrid antibody from the hybridoma of step (c); (e) operably linking in a cell the DNA encoding the human heavy chain immunoglobulin variable region of step (d) with the DNA encoding a human heavy chain immunoglobulin constant region and the DNA encoding the human light chain immunoglobulin variable region of step (d) with DNA encoding a human light chain immunoglobulin constant region; (f) growing the cell under conditions such that the cell expresses a human antibody having the human heavy and light chain variable regions of the hybrid antibody of step (d) and human heavy and light chain constant regions of step (e); and recovering antibody. This, Murphy in ‘323 discloses a B cell, a hybridoma, and host cells that expresses a rearranged human VJ gene encoding an Ig light chain polypeptide and a rearranged VDJ gene encoding an Ig heavy chain polypeptide. In view of foregoing, it is apparent that Murphy discloses "performing the equivalent variable region substitutions [as performed on the heavy chain locus] on the lambda and kappa light chain loci" (see para. 90).   Murphy teaches that"[t]he resultant hybrid immunoglobulin loci will undergo the natural process of rearrangements during B-cell development to produce the hybrid antibodies. (see para. 76)" It is well established in art at the time of the invention that either the kappa chain or the lambda light chain is rearranged in individual B cells.  Therefore, in view of teaching of Murphy one of ordinary skill in the art would conclude that only one type of modified light chain locus, such as kappa locus as required by the instant claims, will contribute to hybrid antibody production in the B cells and hybridomas as required by the claims.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., any specific kappa V gene segments either "proximal" and/or "distal" separated by 800kb, a gap which is absent in the human IgH locus are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, claims are broad and requires cells comprising a chimeric immunoglobulin kappa locus comprising human variable region Vk and JK gene segments. To the extent, Murphy teaches mouse kappa light chain variable region locus is replaced, in whole or in part, with a corresponding human kappa light chain variable region locus, it is applicable to the rejection (see para. 24). It is further emphasized that instant application claims priority from US6596541 and teaching of 541 also disclose an isolated cells or isolated mouse embryonic stem cell containing a genetically modified immunoglobulin variable region gene locus produced by a method, wherein the mouse kappa light chain variable region locus is replaced with a human kappa light chain variable region locus. In view of foregoing, it is apparent that the teaching of Murphy et al is enabling as evident from the claims in issued US patent no US 6596541and US8791323 (see claims 12-15 of ‘541, cited as evidence and used in obviousness rejection). In view of foregoing, it is apparent that Murphy explicitly teaches replacing mouse kappa variable gene segment with whole of human kappa variable gene segment to produce an isolated cell comprising a kappa light chain immunoglobulin locus comprising a human kappa chain variable region and a mouse kappa light chain constant region at endogenous kappa light chain locus (see claim 3, 8).  
Applicant’s argument of relying on prosecution history of another application 20140017782 is not persuasive because the fact pattern of different application is different and are very much case specific and therefore prosecution history of one case could not be extrapolated to another application. As stated before, instant application claims priority from US 6596541 that explicitly teaches a method of   replacing, in whole or in part, in an isolated mouse embryonic stem cell, an endogenous immunoglobulin variable region gene locus with the homologous or orthologous human immunoglobulin variable gene locus and wherein the immunoglobulin variable gene locus comprises a locus selected from the group consisting of a) a variable gene locus of the kappa light chain (see claims 7-8 and 10). In view of foregoing, Murphy et al teach an ES cell, a hybridoma or a CHO cells  (claim 10) comprising a kappa light chain immunoglobulin locus comprising a human kappa chain variable region and a mouse kappa light chain constant region at endogenous kappa light chain locus (see claim 3, 8) is enabled and one of ordinary skill in the art would conclude that resultant hybrid immunoglobulin loci will undergo the natural process of rearrangements during B-cell development to produce the hybrid antibodies in B cell or hybridoma produced therefrom. 
On pages 20-28 and 45-47 of the applicant’s argument, applicant assert that Murphy “782 is an embodiment of a general method “for creating and screening eukaryotic cells which contain modified endogenous genes or chromosomal loci ... in which the targeted allele has been modified as desired”. Applicant further argues that claims of Murphy’323 are method claims directed to a “method of producing an antibody”, not to the cell recited in Applicant’s claims. Claims 12-15 of Murphy’541 are directed to an ES cell according to claims 13-15. Applicant re-emphasize the prosecution history of ‘782 to assert that claims in ‘782 are not enabled for B cell or hybridoma cells. Applicant continue to argue applicant argues that Murphy at figure 4 refers to IgH locus but not a light chain locus. Applicant argue that Stevens is not evidentiary reference as they have a different chimeric IgH loci and analogously different chimeric Igk loci. Applicant notes that Fig. 2 of Stevens contains labels only for “human kappa chain V’s and J’s’”, which appear to be indicated in blue, and “mouse constant and control regions”, which appear to be indicated in red. Applicant argues that given the interpretation of figure 2 the DNA between the 3’JH gene segment and mouse construct region is fully human. Applicant further argues that Aguilera does not teach or suggest a JC intron comprising truncated mouse JC intronic DNA as required by the instant claims. Applicant further argues that there is no motivation to modify the JC intron of Murphy to arrive at the instantly recited mouse with its recited JC intron in the claimed method, Applicant submits a prima facie case of obviousness has not been achieved. Murphy does not emphasize the criticality of maintaining the entire mouse JC intron. In fact, Murphy is very clear in defining only 1 of the four endpoints of the pair of homology arms needed for HR. Applicant concludes that Murphy teaches away from a chimeric IgH locus JC intron comprising a truncated JC intronic DNA as required by the claim. Applicant's arguments have been fully considered, but is not persuasive. 
In response, applicant’s argument pertaining to the teaching of Murphy (‘782 and ‘323), re-iterates and rely on their previous arguments that have been discussed in preceding section of page 10-11 of this office action. The arguments are substantially the same as those addressed in the foregoing response. The figure 4 of the Murphy merely illustrates precise insertion of human VDJ DNA into the mouse immuno-globulin locus region at a single position immediately adjacent to the mouse J segments. Murphy (541) provides that such a mouse can be produced, e.g., by “replacement of the mouse variable region genes with their human counterparts” (column 24, lines 5-8). Murphy discloses “large scale replacement of the entire variable gene encoding segments with human genes” (column 23, lines. 61-62) and unrearranged human immunoglobulin Vk and Jk gene segments replace endogenous mouse immunoglobulin Vk and Jk gene segments: “the mouse kappa light chain variable region locus is replaced, in whole or in part, with a human kappa light chain variable region locus” (col. 8, lines 1- 4). Additionally, the cited art discloses a mouse immunoglobulin heavy chain locus modified so it includes “a large human insert spanning from several V gene segments through the entire DJ region” (col 10, lines 1-3). It is further disclosed that mouse produces...an antibody comprising a human variable region and a mouse constant region” (column 27, lines. 12-14). Thus, teaching of Murphy embrace  a transgenic mouse comprising human kappa variable region gene segments and mouse constant region gene segments, where the mouse is capable of producing reverse chimeric antibodies. Thus, the mouse comprises a cell (e.g., a B-cell) that comprises a rearranged human V«J« gene operably linked to a mouse kappa chain constant region gene generated by the rearrangement of unrearranged human immunoglobulin Vk , Jk gene segments that operatively replace endogenous mouse immunoglobulin kappa V and J gene segments.
 Examiner in part would agree that Murphy do not explicitly disclose that human intronic DNA is included in the chimeric JC intron as exemplified in figure 4. However, a “large human insert” of LTVEC1 contained the “entire human DJ region” would suggest one of ordinary skill in the art that LTVEC1 and, the J/C intron in the IgH/Igk locus of Murphy’s mice, included at least some human intronic DNA to ensure that “entire [human] DJ region” is included as suggested by Murphy. One of ordinary skill in the art among many possibilities to construct the targeting vector could have pursued the option to include human DNA downstream of the 3' human JH gene segment so as to avoid the possibility of not including nucleotides adjacent to the 3ꞌ human J gene segment, which might be functionally important. Therefore, one of ordinary skill in the art would not have cleaved right next to the 3ꞌ JH/k gene segment when excising the human IgH VDJ/Igk VJ kappa region from a human chromosome, but rather would have placed downstream of the 3' human JH gene segment in the human J/C. Absent evidence of any unexpected result from the chimeric junction between human and mouse intronic DNA (extent of truncated mouse and human JC intron) having any effect on the functional properties. The requirement that the chimeric junction be located at a position of less than 1 kb downstream of the 3' human JH gene segment is thus merely a design choice that would have been well-known and readily available to an artisan. Murphy et al and Tanamachi et al comprise the endogenous mouse Eμ enhancer, which is an art-recognized element of criticality for proper expression of the human/mouse chimeric IgH antibody chain. Furthermore, one of ordinary skill in the art would recognize that there are only two options when creating a chimeric human/ mouse JC intron, to wit, the mouse JC intron will either be full-length or truncated in some manner so as to allow the ordinary artisan to introduce the human JH/JK gene segments into the transgenic IgH/IgK locus. The ordinary artisans recognize there is a finite number of predictable potential solutions, and the ordinary artisan could have pursued the known potential options with a reasonable expectation of success. As evidenced by both Murphy et al and Tanamachi et al, the human/mouse chimeric IgH loci comprising either non-chimeric J/C intron (Murphy et al) , human JC intron (Stevens) or a human/mouse chimeric J/C intron (Tanamachi et al) were all recognized by the ordinary artisan to yield human/mouse chimeric IgH polypeptides.
The human/mouse chimeric intron recited in the claims merely requires but a single nucleotide of human origin. The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219,230, 189 USPQ 257,261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."ld.
Applicant has provided no objective evidence that the presence a single nucleotide, e.g. adenosine (a), of "human origin" at the instantly recited human/mouse chimeric J/C intron is structurally and/or functionally distinct from the corresponding single (a) nucleotide of "mouse origin".
On pages 29-30 of the applicant’s argument, applicant argues that the presence of human JC intronic DNA and full-length mouse JC intronic DNA in the chimeric IgH locus taught by Murphy will mean there will be a duplication of at least 1 nucleotide and up to 12 nucleotides when the mouse strain is 129S/v. Therefore, there is no problem in identifying both the human and mouse nucleotides in the JC intron of the Murphy mouse. Applicant conclude that Murphy could not be interpreted as comprising a chimeric JC intron. Further, Applicant does not see where Murphy discloses a mouse comprising a chimeric IgH locus where the mouse JC intron is that of the mouse 129/sv strain, nor a chimeric Ig« locus where the mouse JC intron is that of the mouse 129/sv strain. Without a teaching of mouse strain 129/sv JC intronic DNA, Murphy does not teach or suggest a chimeric JC intron comprising 12 nucleotide of human JC intron and remaining truncated mouse JC intron (lacking first 12 nucleotide) as proposed by the Office Action. Applicant's arguments have been fully considered, but is not persuasive. 
In response, as discussed above the instantly recited human/mouse chimeric intron merely requires a single or few nucleotides of human origin. It is in this context, those skill in the art that would recognize that the first 12 nucleotides of the mouse (e.g., 129 mouse strain) and human J/C intron sequences (i.e., immediately downstream of their respective 3' JH gene segments) are identical.  Therefore, analyzing the genome of entire mouse JC disclosed in Murphy or Murphy in view of Adam, it is impossible to determine whether the J/C intron is “chimeric” or “mouse” in this region. There is no reason why the source of those nucleotides would have been expected to make any difference in the ability of a mouse to generate and express an immunoglobulin heavy chain further emphasizing the irrelevance of the chimeric J/C intron feature. The claims as such do not require any specific truncation and/or sequence that are critical to the resulting outcome. Applicant has provided no objective evidence that the presence a single nucleotide of adenosine (A), of "human origin" (as in 129 mouse) at the instantly recited human/mouse chimeric J/C intron is structurally and/or functionally distinct from the corresponding single adenosine (A) nucleotide of "mouse origin". Murphy does neither forbid, discourages, or otherwise discredits the use of a chimeric human/mouse JC intron, whereby the mouse JC intron is a truncated mouse JC intron. Rather, Murphy et al merely discloses the cloning step they performed. Tanamachi et al disclosed the successful reduction to practice of constructing a chimeric human/mouse IgH locus comprising a chimeric human/mouse JC intron, whereby the mouse JC intron is a truncated mouse JC intron. The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141. It is noted that obviousness does not require absolute predictability of success; for obviousness under 35 U.S.C. § 103, all that is required is a reasonable expectation of success. See In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988). Those of ordinary skill in the art recognized the scientific and technical concept that a human/mouse chimeric J/C intron may be created so as to join human IgH V, D, and J or VJ region gene segments to a mouse J/C intron comprising the mouse Jμ enhancer, mouse μ switch region, and mouse IgH constant region gene segments, whereby the mouse JC intron may be entirely present (Murphy et al), entirely human JC Intron (Stevens) or truncated (Tanamachi et al). The simple substitution of one known element for another would have yielded predictable results to
one of ordinary skill in the art at the time of the invention.
On pages 31-37 of the applicant’s argument, applicant in part rely on Bradley (see para. 6) and van Dijk’s declaration (see para. 21-25) to argue that Tanamachi is deficient because the random integration into the mouse genome of Tanamachi’s mini chimeric IgH locus, does not allow one of skill to reliably and predictably extrapolate the function of such a chimeric IgH locus comprising a JC intron with truncated mouse JC DNA when integrated at the endogenous IgH mouse locus. Applicant's arguments have been fully considered, but is not persuasive. 
In response to Bradley and Van Dijik’s declaration, it is noted that Murphy et al and the Bradley both emphasize the criticality of using and retain the endogenous mouse mu enhancer region for V-DJ recombination. However, those of ordinary skill in the art had long-recognized that the endogenous mouse mu enhancer was significantly downstream (3 ') to the start of the J/C intron (see Tanamachi et al Figure 1 and Aguilera et al Figure 1). It is unclear how the those of ordinary skill in the art would not be able to predictably extrapolate the ability of a human/mouse chimeric IgH locus to yield human/mouse chimeric IgH polypeptides simply because one reference disclosed random integration (Tanamachi et al) while another reference disclosed a human/mouse chimeric IgH locus at the endogenous IgH mouse locus (Murphy et al). Both Murphy and Tanamachi et al disclosed the transgenic mice are able to yield human/mouse chimeric IgH polypeptides. In response to applicant’s argument that there is no suggestion or motivation to use the feature of Tanamachi, it is noted that Tanamachi is applied not to illustrate advantage of using a chimeric JC intron, rather it is applied to the extent they create an human/mouse chimeric JC intron in the design of their human/mouse chimeric IgH locus, and attain successful expression of the human/mouse chimeric IgH antibody chains to provide sufficient motivation that such a concept works. Applicant’s argument that Murphy teaches away from Tanamachi is not persuasive because. Tanamachi explicitly shows that the ability to produce human/mouse chimeric IgH antibody chains in response to immunization (Examples 3-6). Thus, Murphy is not considered to teach away from Tanamachi so as to render Tanamachi incompatible for combining with Murphy. The instant specification fails to disclose criticality for the presence of a chimeric J/C intron comprising human JC intronic DNA and a truncated mouse intron that reads on few missing nucleotides of mouse JC intron. One of ordinary skill in the art immediately recognize that there are only limited options when creating a chimeric human/mouse JC intron, wherein the mouse JC intron will either be full-length or truncated in some manner so as to allow the ordinary artisan to introduce the human variable gene segments into the transgenic IgH locus. The ordinary artisans recognize there is a finite number of predictable potential solutions, and the ordinary artisan could have pursued the known potential options with a reasonable expectation of success.
	In response to applicant's argument relying on three publications (by Bruggemann et al., 1989, Green et al., 1994; and Tuaillon et al., 1993,) in contrasting the property of competing with endogenous Ig expression between mice comprising randomly integrated chimeric Ig loci vs site directed chimeric Ig loci is not relevant to the instant case as , the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Murphy discloses “the murine immunoglobulin heavy chain intronic enhancer Emu has been shown to be critical for VDJ recombination as well as heavy chain gene expression during the early stages of B cell development”, it is noted that Murphy as such do not emphasize criticality of maintaining entire mouse JC intron. The teaching of Murphy and Stevens in view of Tanamachi emphasizes to not interrupt functional intron sequences that includes splice sites or regulatory elements, such as the enhancer, the choice of where to place the chimeric junction within the intron is again only a matter of convenience (also See DeFranco declaration filed as IDS). The teaching of prior art show that one of ordinary skill in the art would expect a reasonable expectation of success as full or truncated mouse and/or human introns are both functional in mice because irrespective of whether the splice sites at each end of the J-C intron were both human, both mouse and a human-mouse combination, the mice were able to splice out the intervening introns. The DeFranco’s declaration discloses that intron sequences (whether chimeric or not) are removed during RNA splicing and therefore, the intron sequences do not affect the translation of mRNA into immunoglobulins. 
In response to applicant’s argument that DeFranco  did not address the complex coordinated regulation, it is emphasized that instantly recited claims are broad and neither the specification nor the declaration disclose the structural feature(s) that functionally modify the alternative use of DH reading frames, variation in the site of gene recombination due to the inclusion of P-nucleotides or the exonucleolytic loss of terminal nucleotides, the terminal deoxynucleotidyl transferase catalyzed addition of random (N) nucleotides, somatic hypermutation, receptor editing, and gene conversion of the human/mouse chimeric immunoglobulin heavy chain locus to necessarily arrive at the different functional phenotype of the resulting cell. DeFranco emphasizes this basic understanding of RNA processing was known in the art as far back as in 1995 (see para 128 of the DeFranco’s declaration). The teaching of Tanamachi and Wagner (cited as pertinent art without relying on rejection) provide reasonable expectation of success in using a truncated mouse JC intronic component of the chimeric IgH locus by Murphy as intron sequences (whether truncated or full) are removed during RNA splicing and therefore, the intron sequences do not affect the translation of mRNA into immunoglobulins (see para. 128 of DeFranco’s declaration filed as IDS, 11/24/2020).
	Applicant reiterates previous argument and assert that a person of ordinary skill in the art reviewing the cited art at the time of the invention would not have sufficient information to know how to ensure that the positioning of the human DNA within the endogenous mouse JC intron does not disrupt the function of the IgH locus. Without a knowledge of how to ensure that the positioning of the human DNA within the endogenous mouse JC intron does not disrupt the function of the IgH locus, the choice of where to position the human DNA within the endogenous mouse JC intron such that that the positioning of the human DNA within the endogenous mouse JC intron does not disrupt the function of the IgH locus is unpredictable. Applicant argues that without a teaching that provides guidance for one of skill to reliably predict of where to place the chimeric junction within the intron such that “the junction does not interrupt functional intron sequences”, Applicant submits that a prima facie case of obviousness under KSR has not been achieved. Applicant further reiterates that the genome of the mouse disclosed in Murphy could NOT be interpreted as comprising “chimeric JC intron comprising 12 nucleotide of human JC intron and remaining truncated mouse JC intron. Applicant further rely on Figure 4 of Murphy to assert that the art teaches preserving the entire mouse JC intron upstream of Emu. Applicant in part rely on van Dijik’s declaration to assert that nothing could be inferred from the Tanamachi mice regarding endogenous IgH locus. Applicant's arguments have been fully considered, but is not persuasive. 
In response, as discussed above, instant claims are broad and the instantly recited human/mouse chimeric intron merely requires but a single nucleotide of human origin. Further, in the instant case, Murphy and van Dijik’s declaration both emphasize to use/retain the endogenous mouse mu enhancer region, as disclosed by Murphy et al, "shown to be critical for V-D-J recombination". However, those of ordinary skill in the art had long-recognized that the endogenous mouse mu enhancer was significantly downstream (3 ') to the start of the J/C intron. (Figure 1 and Aguilera et al Figure 1). Instantly recited human/mouse chimeric intron merely requires but a single nucleotide of human origin. The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219,230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art.". Applicant has provided no objective evidence that the presence a single nucleotide, such as adenosine (A), of "human origin" at the instantly recited human/mouse chimeric J/C intron is structurally and/or functionally distinct from the corresponding single (A) nucleotide of "mouse origin". Additionally, absent of any unexpected results from the placement of chimeric junction appears insignificant. It should be noted that the Eμ enhancer is naturally less than 2 kb downstream of the 3ꞌ-most JH gene segment in mice (See Tanamachi and Aguilera). If the Eμ enhancer is to be maintained and the chimeric junction is to be located upstream of the Eμ enhancer as suggested by Murphy and Tanamachi, a person of ordinary skill in the art would have known to position the chimeric junction in the J/C intron between the 3ꞌ-most JH gene segment and the Eμ enhancer, which would also be at a distance less than 2 kb downstream of the 3ꞌ-most JH gene segment. One of ordinary skill in the art would have further recognized that hybrid heavy/kappa chain of disclosed Murphy would be functional for the production of hybrid antibodies regardless of location of human-mouse chimeric junction within heavy chain J/C intron because the function of the heavy chain intron is simply not species specific.
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record. 
Maintained-Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8-9, 11, 19-22, 24-33 of copending Application No. 15214963. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims encompass a cell expressing said IgK polypeptide comprising said human Vk region, nucleic acid encoding said antigen- specific antibody, nucleic acid encoding said IgK polypeptide comprising said human Vk region, and nucleic acid encoding said human Vk region. 
Claims 1-22 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4-6, 13, 17-19 and 24 of copending Application No. 14056700. 
Claims 1-22 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 10, 18-25, 27-29 of copending Application No. 15232122. Although the conflicting claims are not identical, they are not patentably distinct from each other
Claims 1-22 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of USP 10064398. This is a provisional nonstatutory double patenting rejection. 
Claims 1-22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5-9, 11-24, 26, 29, 31-37 of
copending Application No. 16905537 and Tanamachi et al (W02007/117410). Although the
conflicting claims are not identical, they are not patentably distinct from each other because both
set of claims are directed to cell comprising a chimeric immunoglobulin kappa locus comprising
human variable region Vk and JK gene segment. Thus, the mouse cells of instant application
overlap with the mouse cells that is specifically claimed in of ‘537. This is a provisional
nonstatutory double patenting rejection because the patentably indistinct claims have not in fact
been patented.
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 15, 17,19 of copending Application No. 15955216.

Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims in the instant case and pending US patent and US Patent applications of record. Thus, the rejection is maintained.

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wagner et al (Nucleic Acids Res. 22(8): 1389-1393, 1994) teaches that the 3 '-most JH gene segment comprises a human JH6 gene segment and a human/mouse chimeric JC intron (Figure 1, HulgH configuration), wherein the distance between the 3 '-most JH gene segment to the truncated mouse intron sequence is essentially about 1kb.  
Goepfert et al (U SP 8,771,988) discloses an expression construct that includes a heavy chain encoding sequence and a light chain encoding sequence, both of which include a human/mouse hybrid intron. (col. 17: lines 57-60, col. 21: lines 3-21).
Woloschak et al (Molecular Immunology 1987, Pages 751-757), Stevens, S. et al. (Sept 10-13, 2006, September 10-13, Velocimmune: Humanization of Immunoglobulin Loci Using Velocigene Technology. Expanded poster #4 Presented at 1st International MUGEN Conference on Animal Models for Human Immunological Disease, Athens, Greece (hereafter the "Stevens Abstract", IDS) and Macdonald et al (2006, Velolmmune: Humanization of immunoglobulin loci using Veloci Gene technology Expanded poster Presented at 1st International MUGEN Conference on Animal Models for Human Immunological Disease, Athens, Greece (hereafter the " Macdonald Abstract", IDS).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram R Shukla can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632